El Juez Asociado Sbñob Aldbby,
emitió la opinión del tribunal.
Esta apelación fia sido interpuesta por el demandante contra sentencia de la Corte de Distrito de Mayagüez que de-claró sin lugar su demanda después de sostener la excepción previa opuesta a ella por la demandada fundada en que no aduce becbos determinantes de causa de acción.
*637! La demanda qne da origen a esta apelación tiene por objeto qne se anule la sentencia dictada en otro pleito y para ello se alega qne el demandante estableció el otro pleito en la misma corte de distrito contra la misma demandada en el qne se ordenó por la corte el 30 de septiembre de 1922 la eliminación de ciertos particulares de la demanda y concedió un término de veinte días para enmendarla: que el deman-dante pidió a la corte el 14 de octubre siguiente que reconsi-derase dicha resolución: que en 6 de noviembre de 1922 la corte negó dicha moción por entender que carecía de juris-dicción para resolverla: que antes de dictarse esa resolu-ción la demandada solicitó de la corte el 25 de octubre que dic-tase sentencia disponiendo el archivo del pleito porque la de-mandante no había enmendado su demanda, habiendo transcu-rrido los veinte días que a ese efecto se le concediera contados desde el 3 de octubre en que su abogado fué notificado de dicha resolución: que la corte, el 20 de noviembre de 1922, declaró con lugar dicha moción por no haber sido enmendada la demanda dentro de los veinte días concedidos ni en ninguna otra fecha, sin que hubiese solicitado prórroga, y ordenó el archivo definitivo del asunto: que los veinte días concedidos para enmendar la demanda vencían el 28 de octubre: que el día 30 de septiembre en que la corte dictó su resolución sobre eliminación era el último del término de agosto y septiembre de la corte y habiendo sido notificado de ella el demandante el 3 de octubre su moción de reconsideración fué presentada en tiempo y al no resolverla la corte por entender que carecía de jurisdicción para considerarla por haber sido presentada después del término en que fué dictada privó al demandante de su derecho a que fuese considerada: y que la sentencia decretando el archivo del caso fundada en el abandono de la acción por el demandante es nula porque la corte no tenía poder para ordenarlo; porque no fué dictada en corte abierta, y porque el juramento que prestó el juez para desem-*638peñar su cargo es nulo. Tal es la demanda que fué presen-tada en julio de 1925.
El único motivo de error alegado ahora por el apelante es por haber declarado la corte inferior que la demanda de este pleito no aduce hechos determinantes de causa de acción, declarándola, en su consecuencia, sin lugar.
El apelante en su alegato para fundamentar su motivo de error prescinde de las alegaciones de la demanda referentes a que la corte no tenía poder para dictar sentencia por abandono de la acción en el pleito anterior: de que aquella sentencia sea nula por no haber sido dictada en corte abierta: y de que el juramento del juez que la falló sea nulo. Por eso nosotros prescindiremos de tales cuestiones y nos limitaremos a las dos que expone para sostener que su demanda es suficiente, a saber: P la relativa a no haber considerado la corte en el pleito cuya sentencia trata de anular la moción de reconsideración de la resolución ordenando eliminaciones en la demanda primera: 29 la de haberse dictado sentencia por abandono sin haber transcurrido los veinte días que la corte concedió para enmendar la demanda.
Para poder atacar el apelante la sentencia dictada en su anterior pleito alega en éste que aquélla es nula porque la corte se declaró sin jurisdicción para resolver su moción para que reconsiderase la orden por la cual decretó la eliminación de ciertos particulares de la demanda porque no fué presentada dentro del término de la corte en que fué dictada, lo que dice fué un error porque tenía la jurisdicción que se negó.
En el caso de Rexach v. Comisión de Indemnizaciones, 31 D.P.R. 17 ha declarado este tribunal que el derecho de soli-citar una reconsideración no es concedido por el estatuto sino una cuestión de gracia que depende grandemente de la vo-luntad de la corte para corregir cualquier error cometido por inadvertencia y que no tiene el efecto de prorrogar el término para apelar. Por consiguiente, no existiendo derecho alguno *639estatutario que autorice la presentación de tal moción no puede alegarse como motivo de nulidad el que haya sido resuelta erróneamente, aunque ese error sea el de no creerse la corte con jurisdicción para resolverla, y por tanto la alega-ción a que nos referimos no expone causa de acción en la demanda de este pleito.
 El otro punto alegado por el apelante es que la sentencia declarando abandonada la acción en el anterior pleito es nula porque la demandada la solicitó antes de vencer los veinte días que el demandante, entonces, tenía para enmendar su demanda; pero importa poco decidir si la moción de la demandada en aquel pleito fué hecha tres días antes de vencer dichos veinte días, que según el apelante vencían el 28 de octubre, porque lo cierto es que la corte dictó la sentencia por abandono mucho tiempo después, el 20 de noviembre siguiente, fundándose en que estaba vencido el término concedido para enmendar y en que no se había solicitado prórroga del mismo. En una apelación en el caso anterior, Vargas v. Cruz, 32 D.P.R. 456, esta corté dijo que una moción para eliminar ciertos particulares de una demanda es semejante a una excepción previa especial y que de ser declarada con lugar el demandante debe enmendar su demanda, o, de otro modo, se dictará sentencia a favor del demandado, teniendo facultades la corte para ordenar el archivo definitivo del caso.- Por lo expuesto se ve que tampoco la alegación de la demanda a que venimos refiriéndonos aduce causa de acción.

La sentencia apelada debe ser confirmada.